Citation Nr: 9926749	
Decision Date: 09/17/99    Archive Date: 09/28/99

DOCKET NO.  97-31 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina


THE ISSUE

Entitlement to special monthly dependency and indemnity 
compensation (DIC) for a surviving spouse based on the need 
for regular aid and attendance or by reason of being 
housebound.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The appellant is the widow of the veteran who served on 
active duty from April 1945 to December 1948 and from 
September 1951 to June 1971; he died in April 1986.  Service 
connection for the cause of the veteran's death was 
established in a May 1986 rating action, and the appellant is 
entitled to DIC benefits.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of 
August 1997, by the Columbia, South Carolina Regional Office 
(RO), which denied the appellant's claim of entitlement to 
special monthly DIC benefits for a surviving spouse based 
upon the need for regular aid and attendance or by reason of 
being housebound.  The notice of disagreement with that 
determination was received in September 1997.  The statement 
of the case was issued in October 1997.  The appellant's 
substantive appeal (VA Form 9) was received in October 1997.  

The appellant appeared and offered testimony at a hearing 
before a hearing officer at the RO in March 1998.  A 
transcript of the hearing is of record.  A private treatment 
report was submitted at the hearing.  A supplemental 
statement of the case was issued in March 1998.  Private 
medical statements were received in April 1998.  A 
supplemental statement of the case was issued in May 1998.  
The appeal was received at the Board in July 1998.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's claim has been obtained by the 
RO.  

2.  Private clinical records indicate that the appellant 
currently suffers from chronic obstructive pulmonary disease 
(COPD), hypertension, seizure disorder, peripheral vascular 
disease, aortic femoral bypass, diabetes mellitus, and 
multiple allergies.  

3.  The appellant's disabilities do not render her unable to 
care for her daily needs, without the regular aid and 
attendance of another person, nor do they render her unable 
to protect herself from the hazards and dangers incident to 
her daily environment.  

4.  The appellant is not blind or bedridden, or a patient in 
a nursing home, and she is mentally and physically capable of 
leaving her house.  


CONCLUSIONS OF LAW

1.  The criteria for an award of special monthly DIC benefits 
based on the need for regular aid and attendance of another 
person are not met.  38 U.S.C.A. §§ 1311(c), 5107(b) (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.351(a)(3), (b) and (c), 
3.352(a) (1998).  

2.  The criteria for an award of special monthly  DIC 
benefits at the housebound rate are not met.  38 U.S.C.A. 
§§ 1311(d), 5107(b) (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.351(a)(4), (e) (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the appellant's 
claim is "well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
That is, the Board finds that the appellant's claim that her 
disabilities have rendered her in need of regular aid and 
attendance, or have restricted her to her immediate premises, 
is not implausible when her contentions and the evidence of 
record are viewed in the light most favorable to her claim.  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed, and that no further 
assistance to the appellant is required in order to comply 
with 38 U.S.C.A. § 5107(a).  


A.  Factual background.

The basic facts in this case are not in dispute and may be 
briefly described.  The appellant is the widow of the veteran 
who served on active duty from April 1945 to December 1948 
and from September 1951 to June 1971.  The veteran died in 
April 1986, and the appellant was subsequently awarded DIC 
benefits in a rating action in May 1986.  

Of record is the report of an optometric examination, 
conducted in May 1996, which revealed that the appellant was 
seen for a routine examination with no visual complaints; the 
pertinent diagnoses were low myopia both eyes, with myopic 
astigmatism of the left eye, secondary to lenticular 
presbyopia, and cortical cataracts both eye, right greater 
than left.  

In August 1997, the RO received an undated VA Form 21-2680, 
Examination for Housebound Status or Permanent Need for 
Regular A&A.  The examination report noted, in pertinent 
part, that the appellant complained of shortness of breath 
and seizure disorder.  She stated that she stayed in bed for 
8 hours during the day.  The examination revealed no 
restrictions associated with the upper or lower extremities, 
or spine.  It was noted that the appellant was able to walk 
without the assistance of another person.  It was further 
noted that the she could leave the home or immediate premises 
daily and without restrictions.  The diagnoses were chronic 
obstructive pulmonary disorder and seizure disorder.  

At her personal hearing in March 1998, the appellant 
testified that she had increasing difficulty breathing, had 
seizures and pain; she stated that she was able to keep track 
of and take her medications.  The appellant indicated that 
she was able to take care of all her daily needs, including 
bathing, dressing and cooking for herself.  The appellant 
stated that she drove herself to the hearing, but she often 
had others take her to medical appointments or emergencies.  
The appellant testified that she used inhalants for her 
breathing problems.  She reported that she loses 
consciousness when she had seizures and had to take Dilantin.  
The appellant indicated that she had surgery to both legs in 
order to repair the veins; she stated that she now had leg 
pain on a daily basis.  The appellant related that she was no 
longer able to keep her house and yard by herself, but she 
had no one to assist her.  The appellant indicated that she 
had to sit on her bed while dressing.  The appellant 
testified that she stayed in her house most of the time 
because she was afraid to get out and go anywhere.  

Submitted at the hearing was a private treatment report, 
dated in February 1998, indicating that the appellant was 
totally disabled as a result of hypertension, a seizure 
disorder, and chronic obstructive pulmonary disorder.  

Received in April 1998 was a private medical statement from 
Leslie M. Howard, M.D., F.A.C.P., dated in March 1998, 
indicating that the appellant was totally disabled because of 
COPD, multiple allergies, hypertension, and seizure disorder.  
Dr. Howard also noted that the appellant was taking Dilantin, 
Marax, Dyazide, and periodic antibiotics.  In an April 1998 
statement Dr. Howard reported that the appellant also had 
peripheral vascular disease, aortic femoral bypass, diabetes 
mellitus, was a suspect for glaucoma, and  had restricted 
motion of her upper and lower extremities; Dr. Howard stated 
that the appellant's ability to use her upper and lower 
extremities, prolonged periods of sitting, prolonged periods 
of walking, climbing, etc., were restricted at least 80 
percent.  Dr. Howard's impression was that the combination of 
all those illnesses made it virtually impossible for the 
appellant to maintain full time gainful employment; and that 
the above problems were permanent.  


B.  Legal analysis.

The appellant essentially contends that she is entitled to 
special monthly  DIC benefits based on the need for aid and 
attendance or by reason of being housebound.  She asserts 
that her multiple disabilities and limitations prevent her 
from performing regular household chores and attending to 
activities of daily living.  The appellant also maintains 
that because of her disabilities and limitations, she is 
restricted in entering and leaving her home as she wishes.  
Therefore, she believes that  special monthly DIC benefits 
are warranted.  

Increased DIC benefits are payable to a surviving spouse by 
reason of being in need of aid and attendance, which is 
defined as helplessness or being so nearly helpless as to 
require the regular aid and attendance of another individual.  
A claimant is considered to be in need of regular aid and 
attendance if he or she: (1) is blind or so nearly blind as 
to have corrected visual acuity of 5/200 or less in both 
eyes, or concentric contraction of the visual field to five 
degrees or less; (2) is a patient in a nursing home because 
of mental or physical incapacity; or (3) establishes a 
factual need for regular aid and attendance.  38 U.S.C.A. 
§ 1311(c); 38 C.F.R. § 3.351(a), (b) and (c).  

The following will be accorded consideration in determining 
the need for regular aid and attendance: inability of a 
claimant to dress or undress himself (herself), or to keep 
himself (herself) ordinarily clean and presentable; frequent 
need of adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without aid (this will not include the 
adjustments of appliances which normal persons would be 
unable to adjust without aid, such as supports, belts, lacing 
at the back, etc.); inability of a claimant to feed himself 
(herself) through loss of coordination of upper extremities 
or through extreme weakness; inability to attend to the wants 
of nature; or incapacity, either physical or mental, which 
requires care or assistance on a regular basis to protect the 
claimant from hazards or dangers incident to his or her daily 
environment.  It is not required that all of the disabling 
conditions enumerated in this paragraph be found to exist 
before a favorable rating may be made.  The particular 
personal functions which a claimant is unable to perform 
should be considered in connection with his or her condition 
as a whole.  It is only necessary that the evidence establish 
that the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that a claimant is so helpless as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him or her to be in bed.  They must be based on 
the actual requirement of personal assistance from others.  
38 C.F.R. § 3.352(a).  

Increased DIC benefits are also payable to a surviving spouse 
who does not meet the preceding requirements if the surviving 
spouse is permanently housebound by reason of disability.  
The "permanently housebound" requirement is met when the 
surviving spouse is substantially confined to his or her home 
(ward or clinical areas, if institutionalized) or immediate 
premises by reason of disability or disabilities which it is 
reasonably certain will remain throughout the surviving 
spouse's lifetime.  38 U.S.C.A. § 1311(d); 38 C.F.R. 
§ 3.351(a)(4), (e).  

After a careful review of the evidentiary record, the Board 
is unable to conclude that due to appellant's disabilities 
she is unable to perform activities of daily living without 
the assistance of another person.  It is not contended or 
shown that the appellant is blind or a patient in a nursing 
home.  Therefore, her entitlement to special monthly  DIC 
benefits would be based on a factual need for aid and 
attendance.  In this regard, the Board notes that the 
appellant is shown to have COPD, hypertension, seizure 
disorder, peripheral vascular disease, aortic femoral bypass, 
diabetes mellitus, and multiple allergies.  The appellant's 
private physician found that the appellant could not work but 
that physician did not state that the appellant needed the 
assistance of another as a result of her restrictions or that 
she was housebound.  The appellant during the personal 
hearing in March 1998, testified that while she needed to sit 
on her bed to dress, she was able to dress herself.  
Additionally, while she indicated she had difficulty getting 
in and out of the shower, the evidence does not show that 
there was an inability to bathe; she also noted that she was 
able to cook for herself.  It is also noteworthy that the 
appellant drove herself to the hearing.  Therefore, the 
evidence of record fails to demonstrate that the appellant 
needs the regular aid and assistance of another person to 
dress or undress herself, to keep herself ordinarily clean 
and presentable, to feed herself, or to attend to the wants 
of nature.  She is not bedridden, she does not wear a 
prosthetic or orthopedic appliance which requires adjustment, 
and she is not shown to suffer from any incapacity which 
requires care or assistance on a regular basis to protect her 
from hazards or dangers incident to her daily environment.  
Under these circumstances, entitlement to special monthly  
DIC benefits based upon the appellant's need for the regular 
aid and attendance of another individual has not been 
demonstrated.  

The appellant has also asserted her entitlement to special 
monthly DIC benefits on the grounds that she is permanently 
housebound as a result of disabilities which will continue 
throughout her lifetime.  38 U.S.C.A. § 1311(d); 38 C.F.R. 
§ 3.351(e).  There is no objective evidence of record to 
substantiate a finding that the appellant's disabilities 
individually or in the aggregate, permanently restrict her to 
her home and immediate premises.  The Board also notes that 
the appellant was able to travel to the hearing; she also 
testified that she went to monthly doctor appointments.  
Moreover, the appellant has not provided any statements or 
lay evidence that indicates that she is generally confined to 
her home as a result of her various disabilities.  
Consequently, the Board must also conclude that special 
monthly DIC benefits at the housebound rate is not warranted.  

The weight of the evidence presented simply does not show 
that the appellant requires the regular aid and attendance of 
another person, nor does it show that she is virtually 
housebound as a result of her disabilities.  Therefore, the 
Board concludes that special monthly DIC benefits for a 
surviving spouse based on the need for regular aid and 
attendance or on being housebound are not warranted.  38 
U.S.C.A. §§ 1311, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.351, 3.352 (1998).  


ORDER

The appeal is denied.  


		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

 

